     Case 2:16-cv-03250-ODW-E Document 97 Filed 05/11/20 Page 1 of 5 Page ID #:1307




 1    AMY JANE LONGO, Cal. Bar No. 198304
      E-mail: LongoA@sec.gov
 2    ROBERTO A. TERCERO, Cal. Bar No. 143760
      E-mail: TerceroR@sec.gov
 3
      Attorneys for Plaintiff
 4    Securities and Exchange Commission
      Michele Wein Layne, Regional Director
 5    Alka Patel, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
 6    444 S. Flower Street, Suite 900
      Los Angeles, California 90071
 7    Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                   WESTERN DIVISION
11
12      SECURITIES AND EXCHANGE                 Case No. 2:16-cv-03250-ODW (Ex)
        COMMISSION,
13                                              SEC’S NOTICE OF MOTION AND
                    Plaintiff,                  MOTION FOR SUMMARY
14                                              JUDGMENT
              vs.
15                                              Date:      June 15, 2020
        IMRAN HUSAIN and GREGG EVAN             Time:      1:30 p.m.
16      JACLIN,                                 Ctrm:      5D
                                                Judge:     Hon. Otis D. Wright, II
17                  Defendants.
                                                Pretrial Conference: 08/24/2020
18                                              Trial Date:          09/22/2020
19
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-03250-ODW-E Document 97 Filed 05/11/20 Page 2 of 5 Page ID #:1308




 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on June 15, 2020, at 1:30 p.m., or as soon
 3    thereafter as the matter may be heard, in the courtroom of the Honorable Otis D.
 4    Wright, II, 350 W. 1st Street, 5th Floor, Courtroom 5D, Los Angeles, CA 90012,
 5    Plaintiff Securities and Exchange Commission (“SEC”) will and hereby does move
 6    the Court for summary judgment on all of its claims against Defendant Imran Husain
 7    (“Husain”). This motion is made following the conference of counsel pursuant to
 8    C.D. Cal. L.R. 7-3, which took place on May 4, 2020.
 9          The undisputed facts establish that Husain operated an illegal shell factory,
10    pursuant to which he created and sold sham public companies, in unregistered
11    securities transactions, pursuant to a long-running pattern of material misstatements
12    and deceptive conduct. By this conduct, Husain violated: (1) the registration
13    provisions of Section 5(a) and 5(c) of the Securities Act of 1933 (the “Securities
14    Act”) [15 U.S.C. §§ 77(e)(a), 77(e)(c)]; (2) the antifraud provisions of Section 17(a)
15    of the Securities Act [15 U.S.C. § 77q(a)]; (3) the antifraud provisions of Section
16    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
17    78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5]. In the alternative,
18    Husain aided and abetted others’ violations of these registration and antifraud
19    provisions, and is liable as a control person of the shell companies for their Exchange
20    Act violations under Section 20(a) of the Exchange Act [15 U.S.C. § 78t(a)]. Husain
21    also aided and abetted the shell companies’ violations of the reporting provisions of
22    Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)], and Rules 12b-20, 15d-1
23    and 15d-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.15d-1, 240.15d-13].
24          Accordingly, the SEC respectfully requests that the Court grant its motion for
25    summary judgment and issue a Final Judgment permanently enjoining Husain from
26    violating the federal securities laws, ordering disgorgement of ill-gotten gains with
27    prejudgment interest and a civil penalty, and barring Husain from participating in the
28    offer or sale of penny stocks and from serving as an officer or director of a public

                                                    1
     Case 2:16-cv-03250-ODW-E Document 97 Filed 05/11/20 Page 3 of 5 Page ID #:1309




 1    company.
 2          This motion is based on this Notice of Motion and Motion, the SEC’s
 3    Memorandum of Points & Authorities; the Declaration of Amy Jane Longo and the
 4    attached exhibits, together with the files and records of this entire case and any
 5    evidence and/or argument that may be adduced at a hearing held by the Court on this
 6    motion.
 7
 8    Dated: May 11, 2020                         Respectfully submitted,
 9
                                                  /s/ Amy Jane Longo
10
                                                  Amy Jane Longo
11                                                Roberto A. Tercero
                                                  Attorneys for Plaintiff
12                                                Securities and Exchange Commission
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
     Case 2:16-cv-03250-ODW-E Document 97 Filed 05/11/20 Page 4 of 5 Page ID #:1310




 1                                   PROOF OF SERVICE
 2    I am over the age of 18 years and not a party to this action. My business address is:
 3          U.S. SECURITIES AND EXCHANGE COMMISSION,
            444 S. Flower Street, Suite 900, Los Angeles, California 90071
 4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 5    On May 11, 2020, I caused to be served the document entitled SEC’S NOTICE OF
      MOTION AND MOTION FOR SUMMARY JUDGMENT on all the parties to
 6    this action addressed as stated on the attached service list:
 7    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
      collection and mailing today following ordinary business practices. I am readily
 8    familiar with this agency’s practice for collection and processing of correspondence
      for mailing; such correspondence would be deposited with the U.S. Postal Service on
 9    the same day in the ordinary course of business.
10          ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
      which I personally deposited with the U.S. Postal Service. Each such envelope was
11    deposited with the U.S. Postal Service at Los Angeles, California, with first class
      postage thereon fully prepaid.
12
            ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13    regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
      Angeles, California, with Express Mail postage paid.
14
      ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15    office of the addressee as stated on the attached service list.
16    ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
      by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17    deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
      Los Angeles, California.
18
      ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19    the electronic mail address as stated on the attached service list.
20    ☒    E-FILING: By causing the document to be electronically filed via the Court’s
      CM/ECF system, which effects electronic service on counsel who are registered with
21    the CM/ECF system.
22    ☐     FAX: By transmitting the document by facsimile transmission. The
      transmission was reported as complete and without error.
23
            I declare under penalty of perjury that the foregoing is true and correct.
24
25     Date: May 11, 2020                        /s/ Amy Jane Longo
                                                 Amy Jane Longo
26
27
28

                                                    1
     Case 2:16-cv-03250-ODW-E Document 97 Filed 05/11/20 Page 5 of 5 Page ID #:1311




 1               SEC v. IMRAN HUSAIN and GREGG EVAN JACLIN
                United States District Court—Central District of California
 2                          Case No. 2:16-cv-03250-ODW (Ex)
 3                                   SERVICE LIST
 4               George B. Newhouse, Jr., Esq.
                 RICHARDS CARRINGTON, LLC
 5               545 S. Figueroa Street, Seventh Floor
 6               LA, CA 90012
                 T/213-798-6387
 7               F/303-962-2691
 8               george@richardscarrington.com
                 Attorney for Defendant Imran Husain
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
